                         UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


COUNTY OF GALVESTON                        §
                                           §
       Plaintiff,                          §
                                           §
       v.                                  §   Case No. 4:18-cv-04708
                                           §
PURDUE PHARMA L.P., et al.                 §
                                           §
       Defendants.                         §

                                  NOTICE OF DECISION

       Defendants Purdue Pharma L.P., Purdue Pharma Inc., and The Purdue Frederick

Company Inc. (collectively, “Purdue”) file this Notice of Decision to inform the Court that on

March 21, 2019, Judge Nancy Atlas of the Southern District of Texas issued a ruling on

Plaintiff’s Motion to Remand in the related County of Newton matter. County of Newton v.

Purdue Pharma L.P., et al., No. 4:19-cv-00117 (S.D. Tex. filed Jan. 11, 2019). Judge Atlas

ruled that “[t]he dispositive issue in the Motion to Remand involves the citizenship of Dr.

Richard Sackler. It appears that this issue is present in many, if not all, of the cases to be

transferred to MDL No. 2804, In re National Prescription Opiate Litigation. As a result, it is

hereby ORDERED that the Motion to Remand [Doc. #5] is DENIED WITHOUT PREJUDICE

to being reurged following transfer to MDL No. 2804.” (Exhibit A, Order denying Mot. to

Remand.)
Dated: March 22, 2019   Respectfully submitted,

                        /s/ Noelle M. Reed
                        Noelle M. Reed
                        Federal Bar No. 27139
                        State Bar No. 24044211
                        noelle.reed@skadden.com
                        SKADDEN, ARPS, SLATE, MEAGHER
                          & FLOM LLP
                        1000 Louisiana Street, Suite 6800
                        Houston, Texas 77002
                        Tel: (713) 655-5122
                        Fax: (713) 483-9122

                        Purdue Pharma L.P.; Purdue Pharma Inc.;
                        and The Purdue Frederick Company Inc.




                           2
                                CERTIFICATE OF SERVICE

       I hereby certify that on March 22, 2019, the forgoing document was transmitted to the

Clerk of the Court using the ECF System for filing. Based on the records currently on file,

the Clerk of the Court will transmit a Notice of Electronic Filing for this filing to all

registered counsel of record.

                                                        /s/ Noelle M. Reed
                                                        Noelle M. Reed




                                             3
